Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J), rendered January 8, 2004, convicting him of assault in the first degree, attempted robbery in the first degree (two counts), attempted robbery in the second degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain remarks made by the prosecutor during her summation were improper is unpreserved for appellate review since he failed to object to the specific comments he challenges on appeal (see People v Williams, 303 AD2d 772 [2003]). In any event, any error was harmless in light of the overwhelming evidence of guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Rivera, 19 AD3d 620 [2005], lv denied 5 NY3d 809 [2005]; People v Sanders, 280 AD2d 560 [2001]).
Further, the defendant’s contention that defense counsel’s failure to object to any of the challenged summation comments deprived him of the effective assistance of counsel is without merit. The record indicates that defense counsel provided “meaningful representation” over the course of the trial, inter alia, by strenuously attacking the credibility of the People’s key witnesses (People v Benevento, 91 NY2d 708, 710 [1998]; People v Jean, 21 AD3d 499 [2005]; People v Daly, 20 AD3d 542 [2005]). Ritter, J.P., Goldstein, Skelos and Lifson, JJ, concur.